PorasuBARGER, Judge,

(dissenting-):

The rule inhibiting parol evidence to contradict, vary or add to the terms of a written contract is not questioned nor its wisdom doubted; but it has well known and wholesome exceptions, one of which is that an oral contract, constituting an inducement to the execution of the written contract may be shown, breach of which discharges the written contract or estops the party claiming under it. Page on -Contracts, sec. 1204. Eakin and Hart were sureties, benefited in no way by the transaction, and induced to sign the note by Long’s expression of assent to the condition. It was a collateral arrangement for discharge of the note, the sureties being liable in the event of failure-of the principal to give the deed of trust within the specified time. It allows the note effect according to its letter, but sets up an agreement to which the payee was a party, non-performance of *726which amounts to a constructive fraud upon the sureties. Having gotten them on the note, the payee refused to accept the deed of trust tendered in accordance with his collateral agreement with them and the prior agreement between him and the principal, evidently because he prefers the personal security for some reason. The parol evidence rule was never intended for use as a means' of accomplishing inequitable and unjust purposes. Nor is there any public policy or reason which forbids such an agreement as the one set up here as attendant upon the written contract, which is obviously only a memorandum and, in a sense, incomplete, not reciting any consideration or containing any covenant or agreement on the part of the payee. It is not a formal and elaborate contract, purporting to cover all that transpired between the parties, nor in any way indicating their situation or the purposes of the agreement.
For ihese reasons, Judge Miller and I dissent.